                                   Case 5:20-cv-03102-NC Document 1-1 Filed 05/05/20 Page 1 of 2

                                             (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


ROBERT ALTMANN, DANIEL AVILES, MELISSA LYNN BREVIG, JEANNINE HALL, MERLYN
JOHNSON, ALEXANDRA KELLNER, LATECIA CUSHION KNIGHT, DAVID KREAMER, KYLE
KRISTOFF, BRYAN RIVIELLO, ZACHARY SCHWARTZ, OSKAR VILLAGOMEZ and PAMELA                                     APPLE INC., a California corporation,
VOHRINGER, individually and on behalf of all others similarly situated,
                                                               Franklin County                             (IN U.S. PLAINTIFF CASES ONLY)
       (EXCEPT IN U.S. PLAINTIFF CASES)


                                                                                                                        (If Known)
                    (Firm Name, Address, and Telephone Number)
   Tina Wolfson, AHDOOT & WOLFSON, PC;
   10728 Lindbrook Drive, Los Angeles, CA 90024; T: (310) 474-9111

                                                   (Place an “X” in One Box Only)                                                                         (Place an “X” in One Box for Plaintiff
                                                                                                  (For Diversity Cases Only)                              and One Box for Defendant)

                                                                                                                                                             or
                                               (U.S. Government Not a Party)
                                                                                                                                                             and
                                              (Indicate Citizenship of Parties in Item III)



                                         (Place an “X” in One Box Only)




                       (Place an “X” in One Box Only)

                                                                                                                                            (specify)


                                                                                              (Do not cite jurisdictional statutes unless diversity)
                               28 U.S.C. § 1332(d)

                               Violations of Cal. Civ. Code § 1750; Cal. Bus. & Prof Code § 17200; Breach of Warranties; Fraudulent Omission
                                     ✔                                                                             5,000,000


                       (See instructions):




             5/5/20                                                                                                                    /s/ Tina Wolfson
Case 5:20-cv-03102-NC Document 1-1 Filed 05/05/20 Page 2 of 2
